DETAILED ACTION
Claims 1, 3-14 filed December 15th 2020 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 15th 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments pertain to an interpretation of the prior art that was based upon the Examiner’s best interpretation of claims with improper antecedent basis. The Examiner has reworked the rejection to recite different embodiments of Cho and Yoshikawa to better reflect the amended claim language. 
With regards towards applicant’s argument that the prior art combination does not teach or suggest “setting a response time of the touch operation in response to a user operation,” the Examiner must respectfully disagree. Paragraphs 120-122 of Cho teaches that a user can set a touch response for particular functions of the device. This touch response may be a short touch or a long touch. Those of ordinary skill in the art will recognize that setting the input to be responsive to a long touch is setting a response time of the touch operation. 
Therefore, the applicant’s arguments regarding the 103 rejection are not persuasive, and the 103 rejection remains.  

Claim Rejections - 35 USC § 112
The amendments filed December 15th 2020 resolve the prior 112 issues and the 112 rejection is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US2015/0334291) in view of Yoshikawa (US2017/0155825)

 	Consider claim 1, where Cho teaches an electronic device comprising: a detector capable of detecting a touch operation on an operation surface; (See paragraph 24 and figure 5A, where Cho discusses a touch sensor integrated with a display to facilitate a touch screen) and a memory and at least one processor which function as a control unit, (See paragraph 227 where Cho teaches a memory and processor used to implement Cho’s invention) wherein the control unit configured to perform a function corresponding and in response to a touch operation performed on an operation surface for at least a first period, and a setting unit configured to set a response time of the touch operation to a second period longer than the first period in response to a user operation, performs control such that, when a first screen is displayed on a display surface in a case where the response time of the touch operation is set to the second period by the setting unit, (See Cho paragraph 120-122 where a user request is applied to a graphic object such that the user can set functions to respond based on touch operations applied to a surface such as a long touch which has a longer duration than a short touch) 2.) in response to a second touch operation in which the duration time of a touch operation on the operation surface is at least the second predetermined time, a first function corresponding to the second touch operation is performed, (See Cho paragraph 144, 160-165 and figure 5B where a control command can be set such that a long touch can be applied to the region on which the preview image is output a video capture function may begin. Cho teaches a similar process for focus processing) and the control unit performs control such that, when a second screen is displayed on the display surface in a case where the response time of the touch operation is set to the second period by the setting unit, (See Cho paragraph 144 and figure 5B where after a long touch is used to begin video capture the screen enters a video capture screen 5B(b))   a second function corresponding to a third touch operation is performed in response to the third touch operation, in which the duration time of a touch on the operation surface is at least the first period and less than the second period. (See Cho paragraph 144 and figure 5B where during video capture a different type of touch is sensed, such as a short touch, and the controller can stop capturing the video. It would be obvious to one of ordinary skill in the art that a long touch has a long period than a short touch.)
 	Cho teaches using a variety of touch settings for specific functions does not explicitly teach 1) in response to a first touch operation in which a duration time of a touch on the operation surface is less than a second period, a function corresponding to the first touch operation is not performed, and. (See Cho paragraph 160-161 where the touch may be a long touch is used to enter the focus adjustment mode and see Cho paragraphs 172-175 where a the touch may be a short touch is used to perform the adjustment of the focus.) However, this teaching is not explicitly stated. However, in the same field of endeavor Yoshikawa teaches in which the duration time of the touch on the operation surface is less than the predetermined time.(See Yoshikawa paragraph 176 where the controller is directed not to perform processing related to image capture during at least a predetermined time period even if the touch-up operation is detected. ) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that Cho can be modified such that any input that is responsive to a long touch should not be responsive to a short touch. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of reducing incorrect inputs for similar input methods. 

 	Consider claim 3, where Cho in view of Yoshikawa teaches the electronic device according to claim 1, wherein in response to detection of starting of the touch operation on the operation surface, the control unit starts driving a timer to measure the duration time of a touch. (See Yoshikawa paragraph 86-88 where the system control is determining whether a time period T is longer than a predetermined time alpha where if a touch is longer than 1 or 0.5 seconds it is a long-time depression and if the touch is shorter than the touch is classified as a tap. Thus a timer is started to measure the duration of the tap)

 	Consider claim 4, where Cho in view of Yoshikawa teaches the electronic device according to claim 1, wherein the second touch operation is an operation in which the duration time of the touch on the operation screen is at least the second period and a difference between a touch position when the touch operation on the operation surface is started and a touch position after an elapse of the second period is less than a predetermined amount. (See Yoshikawa paragraph 86-88 where the system control is determining whether a time period T is longer than a predetermined time alpha where if a touch is longer than 1 or 0.5 seconds it is a long-time depression and if the touch is shorter than the touch is classified as a tap.)

(See Cho paragraph 115 where a preview image is displayed) and the second screen is a screen displayed in response to an operation by the user other than the activating operation after the electronic device is activated. (See Cho figure 6F and paragraphs 172-175 where a first region 332 on the screen is displayed and performs a touch auto focus function where the user can touch a point and the focus is centered on the touch region. The user can also touch region 334 to perform a capture of the still image)

 	Consider claim 7, where Cho in view of Yoshikawa teaches the electronic device according to claim 1, wherein the first screen is a screen in which a function of changing a setting of the electronic device is assigned to at least one of an operation of starting a touch and an operation of ending the touch without moving a position after the touch, (See Cho paragraph 115, 171, 175 where a default continuous auto focus (CAF) function is performed and a touch will stop the CAF function. When the (CAF) function is stopped for a predetermined period of time a touch auto focus (TAF) function is applied to the preview image. Thus starting a touch to end the CAF function) and the second screen is a screen in which the function of changing the setting of the electronic device is not assigned to the operation of starting a touch and the operation of ending the touch without moving the position after a touch. (See Cho figure 6F and paragraphs 172-175 where a first region 332 on the screen is displayed and performs a touch auto focus function where the user can touch a point and the focus is centered on the touch region. The user can also touch region 334 to perform a capture of the still image. Thus, the touch to perform the TAF is separate from the touch to end CAF)

(See Cho paragraph 115 where a preview image of a camera capture is displayed) the first screen is a screen in which a function of changing a setting having influence on the content recorded on the recording medium is assigned to at least one of an operation of starting a touch and an operation of ending a touch without moving a position after a touch, (See Cho paragraph 115, 171, 175 where a default continuous auto focus (CAF) function is performed and a touch will stop the CAF function. When the (CAF) function is stopped for a predetermined period of time a touch auto focus (TAF) function is applied to the preview image. Thus starting a touch to end the CAF function) and the second screen is a screen in which the function of changing the setting having influence on the content recorded on the recording medium is not assigned to the operation of starting a touch and the operation of ending a touch without moving the position after a touch. (See Cho paragraph 144, 120 and figure 5B where during video capture a different type of touch is sensed, such as a short touch, and the controller can stop capturing the video. Cho teaches a plurality of touch settings such as a drag which requires the movement of the position of the touch. Thus, it would be obvious to substitute the short touch with another touch such as a drag and yield predictable results) 

 	Consider claim 9, where Cho in view of Yoshikawa teaches the electronic device according to claim 7, wherein the electronic device is capable of performing control such that automatic focusing is performed with respect to a set AF position, and the function of changing the setting of the electronic device is a function of changing the AF position. (See Cho figure 6F and paragraphs 172-175 where a first region 332 on the screen is displayed and performs a touch auto focus function where the user can touch a point and the focus is centered on the touch region. The user can also touch region 334 to perform a capture of the still image)

 	Consider claim 10, where Cho in view of Yoshikawa teaches the electronic device according to claim 8, wherein the electronic device is capable of performing control such that automatic focusing is performed with respect to a set AF position, and the function of changing the setting having influence on the content recorded on the recording medium is a function of changing the AF position. (See Cho figure 6F and paragraphs 172-175 where a first region 332 on the screen is displayed and performs a touch auto focus function where the user can touch a point and the focus is centered on the touch region. The user can also touch region 334 to perform a capture of the still image)

 	Consider claim 11, where Cho in view of Yoshikawa teaches the electronic device according to claim 8, wherein the function of changing the setting having influence on the content recorded on the recording medium does not include a function of changing a display position showing a focus degree. (See Cho figure 6F and paragraphs 172-175 where a first region 332 on the screen is displayed and the user can touch region 334 to perform a capture of the still image)

 	Consider claim 12, where Cho in view of Yoshikawa teaches the electronic device according to claim 1, wherein the first screen is a screen in which a function assigned to an operation of moving a touch position after a touch is not present, and the second screen is a screen in which the function assigned to the operation of moving the touch position after the touch is present. (See Cho figure 6F and paragraphs 172-175 where a first region 332 on the screen is displayed and performs a touch auto focus function where the user can touch a point and the focus is centered on the touch region. The user can also touch region 334 to perform a capture of the still image)



 	Consider claim 14, where Cho in view of Yoshikawa teaches t non-transitory computer-readable storage medium storing a program for causing a computer to function as a control unit of the electronic device according to claim 1, thus claim 14 is rejected upon similar grounds and motivation to claim 1.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yoshikawa as applied to claim 1 above, and further in view of Matsushima (US2017/0104922)

	Consider claim 5, where Cho in view of Yoshikawa teaches the electronic device according to claim 1, however they do not explicitly teach wherein when the first screen is displayed on the display surface, the control unit performs control such that display showing a remaining time until the duration time of the touch on the operation screen reaches the second period is performed.
. However in the same field of endeavor of camera controls Matsushima teaches wherein when the first screen is displayed on the display surface, the control unit performs control such that display showing a remaining time until the duration time of the touch on the operation screen reaches the predetermined time is performed. (See Matsushima paragraph 86 where the guidance timer is displayed) Therefore, it would have been obvious for one of ordinary skill in the art to modify Cho to allow a user to see a timer as taught by Matsushima. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of greater user awareness of the device operations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624